*982OPINION.
Trussell:
All of our facts are gleaned from the statements of the petitioner, who took the stand in his own behalf. There is no other evidence.
The contention of the respondent is that the advances to the acquaintance of the petitioner were purely charitable donations or gifts, for the reason that they were made under circumstances which afforded no hope of repayment. Assuming, without deciding, that this is so with reference to the later advances, it may still be pointed out that at first the transactions certainly were loans, the aggregate of which, at some time or other, would properly be designated as a debt. However, after a careful consideration of the testimony of the petitioner, we feel satisfied that the record certainly does not support a conclusion that the debt was ascertained to be bad during the taxable year, as it must have been to be allowable as a deduction. See section 214 (a) (Y) of the Revenue Act of 1921. We think our uncertainty in this regard is shared by the petitioner. His testimony indicates considerable doubt as to whether he was convinced in his own mind during the taxable year that the debt was uncollectible. We, therefore, conclude that the deduction claimed may not be allowed.

Judgment will he entered for the respondent.